Citation Nr: 1711185	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling effective November 1, 2011 and 50 percent disabling effective September 9, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1953, with combat service in Korea.  His decorations include the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2017 statement, the Veteran withdrew his request to appear at a personal hearing before a member of the Board.  38 C.F.R. § 20.704(e).    


FINDING OF FACT

In March 2017, prior to promulgation of a decision, the Veteran expressed his intent to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In March 2017, the Veteran expressed his intent to withdraw the appeal in a written statement.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to a higher initial rating for PTSD is dismissed.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


